The judge before whom the cause was tried, directed a nonsuit, from which decision the plaintiff appealed to this Court.
The plaintiff in this case brings his action to enforce an agreement by which he has undertaken to pay the defendant $100 per annum, in quarterly installments, for five years for the deputation of a clerk's office; and it is recited in the articles that this sum is *Page 130 
one-half of the estimated profits. In the same contract it is agreed the defendant shall receive one-half the fees of marriage licenses during that period, and that the agreement is to continue for five years, unless sooner dissolved by death or consent.
It has been insisted on in the argument of the plaintiff's counsel that the plaintiff was only bound to pay one-half the profits, and that the sum set forth was only by way of description, and therefore the case was not within the statute of Edward VI, against selling offices.
We are all, however, of opinion that no such construction can be put on the agreement, and that in an action by the defendant against the plaintiff he would not be allowed to show what were the profits; that he has undertaken to pay a sum certain, not out of the profits, but at all events, and, that, therefore, the case is clearly within the statute. As to the other ground contended for, that he ought to be permitted to recover for the loss of marriage license fees, we think it altogether unsupportable, because the statute having declared all contracts, bonds, agreements, etc., for the sale of the deputation of such an office absolutely void, no action can be supported upon either of them.
Wherefore, we are of opinion the rule for a new trial should be (166) discharged.